*249Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Edward Kennedy appeals the district court’s order granting Defendants’ motion to dismiss his complaint alleging Defendants violated Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012), the Administrative Procedures Act, and his right to due process under the Fifth and Fourteenth Amendments. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Kennedy v. Department of the Army, No. 1:13-cv-00390-CCB, 2013 WL 4541404 (D.Md. filed Aug. 23, 2013; entered Aug. 26, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.